SULLIVAN, Judge
(concurring in part and in the result):
I completely agree with the excellent opinion of my learned Brother, Judge Effron, in affirming the decision below setting aside the military judge’s dismissal of the relevant specifications. I write separately only to observe that a common sense construction of the federal statutes at issue and notions of basic fairness allow tolling the statute of limitations in this case.
The narrow view of the dissent in its cry to restrict justice in the military to “within the four corners of the Articles of War and, more recently, if indeed 47 years is recent, the Uniform Code of Military Justice,” 48 MJ at 113, seems to be an extreme position for a Judge on a modern Federal court which is tasked by Congress to oversee the military justice system. His dissent in my opinion is like finding a fresh dinosaur footprint among four M1A1 tank tracks on a tank trail at Fort Hood, Texas.
Of course, our Court may look outside the UCMJ to do justice in a ease. For example, regularly do we apply the Constitution and the Bill of Rights to the cases of our service men and women. Indeed, Article 36(a), UCMJ, 10 USC § 836(a), specifies that “the principles of law ... generally recognized in the trial of criminal cases in' the United States District Courts” be applied to cases under the UCMJ.
One of our Presidents, who had a special compassion for our military, was Theodore Roosevelt.* He wanted the military to be *113treated equally with all citizens and proclaimed, “A man who is good enough to shed his blood for the country is good enough to be given a square deal afterwards. More than that no man is entitled to, and less than that no man shall have.” (Speech, Springfield, Illinois, June 4,1903.)
The dissent must realize that, subject to military necessity and the specific dictates of Congress, the Constitution and all laws of the United States apply to the military. Service-members are citizens of the United States and subject to the full weight and protection of its laws unless excluded by the Constitution or limited by Congress. The military is not the 51st state. Our military is governed by the Law of the Land.

 Theodore Roosevelt was the first President to go underwater in a submarine (the USS PLUNGER). After he came up, he was impressed with the dangers of the "silent service” and authorized hazardous-duty pay for submariners — a benefit which continues today.